Citation Nr: 1113488	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD and bipolar disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1977 to July 1981 and from September 1981 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for service connection for a back disorder and determined there was not new and material evidence to reopen his claim for service connection for PTSD.  

In November 2009, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  

In the RO's previous adjudication of the Veteran's claim for a mental disorder, the disability was characterized as a nervous condition, inclusive of depression, bipolar disorder and PTSD.  In his May 2006 petition to reopen this claim, the Veteran specifically indicated he had received a diagnosis of PTSD, so presumably wanted his claim considered in this context.  However, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) since has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  So in this appeal the Board is considering the Veteran's claim as all-encompassing, so not just for PTSD specifically but also for bipolar disorder.


In this decision, the Board is granting the Veteran's claim for service connection for a back disorder and reopening the claim for service connection for an acquired psychiatric disorder on the basis of new and material evidence.  Since, however, this claim for service connection for an acquired psychiatric disorder requires further development before being readjudicated on its underlying merits, the Board is then remanding this claim to the RO via the AMC.


FINDINGS OF FACT

1.  In April 1995, the RO initially considered and denied the Veteran's claim for service connection for a mental disorder (nervous condition), including bipolar disorder, depression, and PTSD, because he did not have the required diagnosis of a mental disorder.

2.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence already considered in that prior decision and relates to an unestablished fact needed to substantiate this claim because it at least shows the Veteran now has this required diagnosis of a mental disorder.

3.  It also is just as likely as not his back disorder is a result of his military service.


CONCLUSIONS OF LAW

1.  The RO's April 1995 rating decision denying service connection for a mental disorder (nervous condition), including bipolar disorder, depression and PTSD, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But new and material evidence has been received since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  Resolving all reasonable doubt in his favor, the Veteran's back disorder was incurred in service.  38 U.S.C.A. §§ 1131, 1154 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance concerning the claim for a back disorder because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

Further, since the Board is reopening the claim for an acquired psychiatric disorder on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Coins. Memo., para. 2, 3 (June 14, 2006).  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional remand development of this claim is completed.  So a determination concerning that is being temporarily deferred.

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for an Acquired Psychiatric Disorder, Including PTSD and Bipolar Disorder

As already alluded to, an earlier April 1995 rating decision initially considered and denied this claim, which the Veteran did not appeal.  As such, that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

If, however, there is new and material evidence since that decision, this claim must be reopened and readjudicated on its underlying merits.  38 U.S.C.A. § 5108.

The Veteran filed a petition to reopen this claim in May 2006.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen, as here, filed on or after August 29, 2001.

The Board must make this threshold preliminary determination of whether to reopen based on the receipt of new and material evidence, irrespective of what the RO may have determined in this regard, because this initial determination affects the Board's jurisdiction to adjudicate the underlying claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the prior April 1995 decision, the RO denied the claim because there was no competent and credible evidence of a then current diagnosis of any mental disorder, including a nervous condition, bipolar disorder, depression or PTSD. 


Since that April 1995 decision, however, the Veteran has submitted additional VA treatment records dated in May 2005, and from June 2006 to December 2007, listing a diagnosis of bipolar disorder.  He also submitted stressor statements in June 2006 concerning the events in service that he believes caused his PTSD.  He also submitted a buddy statement, dated in March 2009, confirming an injury during service during a gun-training exercise in May 1978, so the event the Veteran believes led to his later PTSD.

So unlike when the RO initially considered and denied this claim in April 1995, there is now competent evidence confirming the Veteran has at least one diagnosis of an acquired psychiatric disorder - namely, bipolar disorder.  Moreover, the buddy statement tends to corroborate the incident the Veteran claims occurred during his service and resulted in PTSD.  And, as explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  And as the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.

III.  Entitlement to Service Connection for a Back Disorder

The Veteran contends that he suffers from a back disorder as a result of his military service.  Specifically, he asserts that he was injured during a gun-training exercise when the gun recoiled and hit him in his lower back, causing immediate pain in his left flank and leg.  And after reviewing the medical and other evidence of record, the Board agrees and finds there is the required evidence supporting this notion.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Degenerative joint disease (DJD, i.e., arthritis), though not also degenerative disc disease (DDD), will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally speaking, to establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumption period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  

In determining whether service connection is warranted for a claimed disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim must be denied if the preponderance of the evidence is unfavorable.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, if there is reasonable doubt regarding any issue material to the determination, this doubt is resolved in the Veteran's favor.  38 CFR § 3.102.


Here, there is no disputing the Veteran has a current diagnosis of a back disorder.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Specifically, his VA treatment record from May 2005 reflects a diagnosis of degenerative joint disease, so arthritis.  Additionally, VA treatment records from March 2007 also note diagnoses of low back pain and L5 radiculopathy.  Finally, the March 2008 VA compensation examiner confirmed the diagnosis of lumbar radiculitis due to Pars defect with spondylosis.  

Concerning in-service incurrence of a relevant disease or injury, the Veteran's STRs note complaints of muscle spasms beginning in his back and continuing down his legs in April and May 1980 and again in January 1982.

VA treatment records since service, from May 2005 and again from June 2006 to December 2007, similarly show complaints of and treatment for low back pain and associated symptoms, including tingling in his toes.

The Veteran also had a VA compensation examination in March 2008 to determine whether his back disorder is attributable to the injury he sustained during the 
gun-training exercise in service.  The VA compensation examiner designated to provide this medical nexus opinion reviewed the claims file for the pertinent medical and other history and personally examined the Veteran.  And in response to the question of whether the Veteran's current complaints and disability are related to his complaints of muscle strains in service, this examiner concluded these current complaints were "less likely than not caused by or a result of his muscle strains in April 1980 and January 1982."  The rationale for this opinion was that muscle strains do not cause radicular symptoms because they are localized and rarely will involve nerves to the extent as to impinge on them and cause radiculopathy.  

Importantly, however, this examiner went on to note the Veteran was claiming an in-service incident prior to the complaints noted in his STRs, so another possible cause for his current complaints and disability.  Accordingly, when considering the current symptoms the Veteran is complaining about in connection with the injury in service, the examiner opined that it is "at least as likely as not that a traumatic injury to the back could cause a pars defect and radiculopathy later in life."  The examiner also noted the Veteran stated he was not willing to seek treatment at the time of the May 1978 in-service injury due to a feeling of obligation to fulfill his service.  Therefore, the examiner surmised that if this traumatic injury occurred, "it certainly could and probably did cause [the Veteran's] current complaints."  

There is no medical opinion or other evidence to the contrary, to refute this VA examiner's partially favorable opinion.  Further, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Veteran also is certainly competent to proclaim this condition developed following an injury he sustained during service, such as when hit in his back after a gun recoiled.  See his July 2006 Statement in Support of Claim for Service Connection for PTSD.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.).  Moreover, he is competent to proclaim having experienced symptoms like numbness, tingling, and pain in his lower back and left leg since that injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also 38 C.F.R. § 3.159(a)(2).  Additionally, he submitted a statement in March 2009 from a fellow soldier who was in the same unit as him at the time the incident purportedly occurred.  This statement corroborates his assertion that the accident occurred as he alleges and at the time stated, May 1978.  But of equal or even greater significance, these statements also are credible, especially absent any evidence to the contrary and, indeed, confirmed by the March 2008 VA compensation examiner, who opined that it was "at least as likely as not that a traumatic injury to the back [like that claimed] could cause a pars defect and radiculopathy later in life."  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that lay evidence is potentially competent to support presence of disability, including during and since service, even where not corroborated by contemporaneous medical evidence such as treatment records).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, resolving all reasonable doubt in his favor, the Board finds that the evidence supports the Veteran's claim for service connection for a back disorder as a result of that injury in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

As there is new and material evidence, the petition to reopen the claim for service connection for an acquired psychiatric disorder, including PTSD and bipolar disorder, is granted.

Service connection for a back disorder is granted.


REMAND

Before addressing the claim for service connection for an acquired psychiatric disorder on its underlying merits, the Board finds that additional development of the evidence is required.

The Veteran asserts he developed PTSD due to a traumatic experience while he was in the military.  Specifically, his asserted stressor is that, while he was participating in a "sweep mission," the recoil of a gun hit him in the back and knocked him under a two-and-a-half-ton truck.  A fellow soldier came to his assistance and he refused to seek medical help following the incident.  He claims that he has dreams of this incident, which is the cause of his PTSD and other mental disorders, including bipolar disorder.

The same principles of service connection as stated above apply to this claim.  However, to establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were again amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  See also 38 C.F.R. § 3.114.  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.


Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on combat service, prisoner-of-war (POW) status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions.  These amendments to § 3.304(f) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

As an initial matter, clarification as to whether the Veteran currently has the required DSM-IV diagnosis of PTSD is required.  He has not been provided a VA compensation examination concerning this claim.  However, the evidence of record shows he was diagnosed with bipolar disorder in a May 2005 VA treatment record.  Moreover, the May 2005 VA treating physician notes a psychiatric history of an "emotional breakdown."

With respect to the credible supporting evidence of his claimed in-service stressor, a March 2009 statement submitted by a fellow soldier who was in the same unit as the Veteran at the time of the alleged incident in question confirms the incident occurred as the Veteran has described, during a gun-training exercise.

Additionally, the Veteran's DD Form 214 shows his military occupational specialty (MOS) was as a field artillery battery man, and that he received a Sharpshooter Rifle Badge.  Therefore, the Board finds his asserted stressor is consistent with the places, types, and circumstances of his service as it is sufficiently verified by the record.  See 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(a).

Therefore, a medical opinion concerning the etiology of any current psychiatric disorder, whether bipolar disorder, PTSD or some other condition, is needed.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The duty to assist includes providing a medical examination or obtaining a medical nexus opinion when such is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With this in mind, the Veteran should be provided a VA compensation examination for this necessary medical nexus opinion.  Moreover, in accordance with the amended PTSD regulations, this examination must be provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine whether he has PTSD and, if so, whether this diagnosis is the result of a stressor involving fear of hostile military or terrorist activity - meaning he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination by a psychiatrist or psychologist to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD, bipolar disorder, or any other acquired psychiatric disorder such as depression, etc., as a result of his claimed stressor in service - specifically, the gun-recoil incident.

In determining whether the Veteran has PTSD as a consequence of this claimed stressor, the examiner should consider whether this alleged event is the type contemplated by the most recent revisions to 38 C.F.R. § 3.304(f)(3) involving fear of hostile military or terrorist activity.

To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the examiner for review and consideration of the pertinent medical and other history.

The term "as likely as not" does not mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to provide this requested opinion without resorting to speculation, he or she must discuss the reasons why this opinion cannot be provided and indicate, for example, whether information is missing or needs to be obtained (e.g., other procurable data) or that current medical knowledge yields multiple possible etiologies with none more prevalent than another.

2.  Then readjudicate this claim for service connection for an acquired psychiatric disorder, including PTSD and bipolar disorder, on a de novo basis, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


